UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

ee eee a ee ee er rrr co x
JAKE BERNIER, KENNETH LEMARTER and : 19cv6319 (DLC)
JOSEPH BERNIER, :
: ORDER OF
Plaintiffs, : DISCONTINUANCE
-y- Tanner nnmnannineonnonti

BARSTOOL SPORTS, INC.,

Defendant.
ee ee a ae er ST xX

DENISE COTE, District Judge:

 

 

It having been reported to this Court that this case has
been settled, it is hereby

ORDERED that the above-captioned action is discontinued
without costs to any party and without prejudice to restoring
the action to this Court’s calendar if the application to
restore the action is made by March 30, 2020. T£ no such
application is made by that date, today’s dismissal of the
action is with prejudice. See Muze, Inc. Vv. Digital On Demand,

Inc., 356 F.3d 492, 494 n.1 (2d Cir. 2004).

 

Dated: New York, New York
January 29, 2020

mia A

DENTSE COTE
United Stlates District Judge

 
